IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROBERT SAUNDERS,                              §
                                              §    No. 133, 2014
         Defendant Below,                     §
         Appellant,                           §    Court Below—Superior Court
                                              §    of the State of Delaware in and
         v.                                   §    for New Castle County
                                              §
STATE OF DELAWARE,                            §
                                              §
         Plaintiff Below,                     §    Cr. ID No. 89008879DI
         Appellee.                            §

                               Submitted: August 11, 2014
                               Decided:   October 27, 2014

Before HOLLAND, RIDGELY and VALIHURA, Justices.

                                           ORDER

         This 27th day of October 2014, upon consideration of the appellant’s opening

brief and the appellee’s motion to affirm, it appears to the Court that:

         (1)     Nearly thirty-eight years ago, in November 1976, a Superior Court

jury convicted the appellant, Robert Saunders, of Murder in the First Degree and

related offenses. Saunders’ convictions were affirmed on direct appeal in 1979.1

         (2)     In this appeal, Saunders seeks review of the Superior Court’s denial of

his ninth motion for postconviction relief and related motions for appointment of

counsel, to disqualify the judge deciding the postconviction motion, and “for



1
    Saunders v. State, 401 A.2d 629 (Del. 1979).
discovery and inspection” of all of his postconviction motions since 1981 and the

decisions on those motions. The appellee, State of Delaware, has moved to affirm

the judgment of the Superior Court.

       (3)     The Court has reviewed the parties’ positions on appeal and the

Superior Court record and has concluded that there is no error of law or abuse of

discretion in the Superior Court’s denials of Saunders’ ninth postconviction motion

and related motions for appointment of counsel, to disqualify the assigned judge,

and for “discovery and inspection.” Moreover, because it appears that Saunders’

ninth postconviction motion and related motions raised the same right to counsel

claims that were raised and rejected in his eighth postconviction motion the denial

of which was affirmed on appeal,2 we have found that this appeal is legally

frivolous and is an abuse of the judicial process.3

       (4)     We do not intend to continue to invest scarce judicial resources in

addressing repetitive and frivolous claims. In the future, if Saunders files a notice

of appeal or a petition for an extraordinary writ concerning his 1976 convictions,

the Clerk is directed to refuse the filing unless it is accompanied by the required


2
  See Saunders v. State, 2013 WL 1559231 (Del. April 11, 2013) (affirming denial of eighth
motion for postconviction relief after concluding that appellant “offered no factual support for
his claim that his trial counsel failed to tender a plea offer to him in the 1970’s [or] any legal
support for his claims that the Superior Court erred by failing to appoint him counsel and failing
to require affidavits from counsel who represented him decades ago”) (citations omitted).
3
 See 10 Del. C. § 8801(5) (“Legally frivolous” shall mean a claim based on an indisputably
meritless legal theory.”).

                                                2
filing fee or a completed motion to proceed in forma pauperis with a sworn

affidavit containing the certifications under 10 Del. C. § 8803(e), and that motion

is first granted by the Court.4

         NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                               BY THE COURT:


                                               /s/ Randy J. Holland
                                               Justice




4
    10 Del. C. § 8803(e) provides:
                 When a court finds that a litigant has abused the judicial process by
                 filing frivolous or malicious litigation, the court may enjoin that
                 litigant from filing future claims without leave of court. When so
                 enjoined, any future requests to file claims must be accompanied
                 by an affidavit certifying that:
                         (1) The claims sought to be litigated have never been
                 raised or disposed of before in any court;
                        (2) The facts alleged are true and correct;
                        (3) The affiant has made a diligent and good faith effort to
                 determine what relevant case law controls the legal issues raised;
                        (4) The affiant has no reason to believe the claims are
                 foreclosed by controlled law; and
                        (5) The affiant understands that the affidavit is made under
                 penalty of perjury.

                                                  3